Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/02/2021 and 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii Junichi et al. foreign patent JP2017143633 (hereinafter Fujii Junichi et al.) in view of Tang Shengxue et al. foreign patent CN106026646 (hereinafter Tang Shengxue et al.).

Regarding claim 1, Fujii Junichi et al. discloses a photovoltaic power generation system (e.g. see fig.1, para. [0021]), comprising: at least one first photovoltaic module (30A), a photovoltaic inverter (12A, 16), a first two-way direct current-direct current (DC/DC) converter (13), and at least one first energy storage unit (40), and further comprising at least one second photovoltaic module (30B) or at least one second energy storage unit (note: the claim language includes “or” therefore, rejection only requires to have one of limitations), wherein 
the photovoltaic inverter comprises a DC/DC converter (12A) and a direct current-alternating current (DC-AC) inverter (16), wherein an input terminal of the DC/DC converter is electrically connected to an output terminal of the at least one first photovoltaic module (30A), an output terminal of the DC/DC converter (12A) is connected to an input terminal of the DC-AC inverter (16) through a direct current bus (11), and the photovoltaic inverter (12A, 16) is configured to convert a direct current output (para. [0025], line 232 indicates the DC voltage output) by the first photovoltaic module (30A) into an alternating current (para. [0026]) and output the alternating current (50) to a power grid (paras. [0015], [0038] indicate grid); and 
the first two-way DC/DC converter (13) comprises at least three ports, wherein a first port of the at least three ports of the first two-way DC/DC converter (13) is electrically 
Fujii Junichi et al. fails to disclose a third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit.
Tang Shengxue et al. teaches a third port of the at least three ports of the first two-way DC/DC converter (para. [0028] indicates non-isolated three-port DC-DC converter) is electrically connected to an output terminal of the at least one second photovoltaic module (fig.1: photovoltaic cell PV, para. [0054]) or a port of the at least one second 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al. to include “a third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit” as taught by Tang Shengxue et al. for the purpose of high efficiency, high conversion efficiency and low cost (para. [0007] of Tang Shengxue et al.). 
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii Junichi et al. foreign patent JP2017143633 (hereinafter Fujii Junichi et al.) in view of Tang Shengxue et al. foreign patent CN106026646 (hereinafter Tang Shengxue et al.) in view of Cao Wei et al. foreign patent CN204089686 (hereinafter Cao Wei et al.) and further in view of Zhu Hongyu et al. foreign patent CN103199704 (hereinafter Zhu Hongyu et al.).

Regarding claim 2, Fujii Junichi et al. fails to disclose wherein the photovoltaic power generation system further comprises a second two-way DC/DC converter and at least one third energy storage unit, and the photovoltaic power generation system further comprises at least one third photovoltaic module or at least one fourth energy storage unit, wherein 
the second two-way DC/DC converter comprises at least three ports, wherein a first port of the at least three ports of the second two-way DC/DC converter is electrically 
Cao Wei et al. discloses the photovoltaic power generation system according to claim 1, wherein the photovoltaic power generation system further comprises a second two-way DC/DC converter (fig.6b: 624, para. [0093]) and at least one third energy storage unit (fig.6b: energy storage battery 621), and the photovoltaic power generation system further comprises at least one third photovoltaic module (622) or at least one fourth energy storage unit (note: the claim language includes “or” therefore, rejection only requires to have one of limitations), wherein 
the second two-way DC/DC converter (624) comprises at least three ports, wherein a first port of the at least three ports of the second two-way DC/DC converter is electrically connected to the direct current bus (e.g. see the DC line connected between the input end of the DC-DC converter 624 and the input end of the inverter 613, para. [0093]), a second port of the at least three ports of the second two-way DC/DC converter (624) is electrically connected to a port of the at least one third energy storage unit (621, para. [0097]), and a third port of the at least three ports of the second two-way DC/DC converter (624) is electrically connected to an output terminal of the at least one third photovoltaic module (622) or a port of the at least one fourth energy storage unit (note: 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al. and Tang Shengxue et al. to include “a second two-way DC/DC converter, at least one third energy storage unit and at least one third photovoltaic module” as taught by Cao Wei et al. for the purpose of improving the photovoltaic power generation efficiency (para. [0004] of Cao Wei et al.).
Zhu Hongyu et al. teaches the second two-way DC/DC converter comprises at least three ports (fig.8, abstract, para. [0029]), wherein a first port of the at least three ports of the second two-way DC/DC converter is electrically connected to the direct current bus (fig.8: bus terminal BUS voltage VBUS, paras. [0030], [0033]), a second port of the at least three ports of the second two-way DC/DC converter is electrically connected to a port of the at least one third energy storage unit (CBAT, para. [0031]), and a third port of the at least three ports of the second two-way DC/DC converter is electrically connected to an output terminal of the at least one third photovoltaic module (solar array SA, paras. [0038], [0039]) or a port of the at least one fourth energy storage unit (note: the claim language includes “or” therefore, rejection only requires to have one of limitations).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al., Tang Shengxue et al. and Cao Wei et al. to include “the second two-way .
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii Junichi et al. foreign patent JP2017143633 (hereinafter Fujii Junichi et al.) in view of Tang Shengxue et al. foreign patent CN106026646 (hereinafter Tang Shengxue et al.) in view of Zhu Hongyu et al. foreign patent CN103199704 (hereinafter Zhu Hongyu et al.) and further in view of Donnelly et al. Pub. No.: US 20110215640 A1 hereinafter (Donnelly et al.).
Regarding claim 3, Fujii Junichi et al. fails to disclose a circuit between the first port and the second port of the first two-way DC/DC converter is configured as a booster circuit, wherein the first port is a high-level port and the second port is a low-level port; 
a circuit between the first port and the third port of the first two-way DC/DC converter is configured as a booster circuit, wherein the first port is a high-level port and the third port is a low-level port; and 
a circuit between the second port and the third port of the first two-way DC/DC converter is configured as a buck-boost circuit.

a circuit is configured as a booster circuit (para. [0009] indicates two boost circuits); 
a circuit between the first port and the third port of the first two-way DC/DC converter is configured as a booster circuit, wherein the first port is a high-level port and the third port is a low-level port (para. [0009] indicates a boost circuit is used to connect the photovoltaic cell and the DC bus); and 
a circuit is configured as a buck-boost circuit (para. [0009] indicates two boost circuits and a buck-boost circuit).
Zhu Hongyu et al. teaches a circuit between the first port and the second port of the first two-way DC/DC converter is configured as a booster circuit, wherein the first port is a high-level port and the second port is a low-level port (para. [0012] indicates the bidirectional flow of energy from the bus terminal to the battery terminal, para. [0017] indicates since the voltage from the battery to the bus is a boost topology, the battery voltage is lower than the bus voltage, which ensures the safety of the battery, para. [0037]); 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al. and Tang Shengxue et al. to include “a circuit between the first port and the second port of the first two-way DC/DC converter is configured as a booster circuit, wherein the first port is a high-level port and the second port is a low-level port” as taught 
Donnelly et al. teaches a circuit between the second port and the third port of the first two-way DC/DC converter is configured as a buck-boost circuit (fig.2: 201, 209, 208, para. [0080] indicates an electrical energy storage pack such as for example a battery pack 208 is shown connected electrically to the DC link 202 between the solar photovoltaics and the power electronics by its buck-boost circuit 209. The battery pack is controlled by its buck-boost circuit to follow the varying voltage on DC link 202).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al., Tang Shengxue et al. and Zhu Hongyu et al. to include “a circuit between the second port and the third port of the first two-way DC/DC converter is configured as a buck-boost circuit” as taught by Donnelly et al. for the purpose of proving an intermittently available renewable solar power facility to a reliable, fully available dispatchable power facility which connect power generating facility to the grid and providing a pinning reserve capability (para. [0082] of Donnelly et al.). 
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii Junichi et al. foreign patent JP2017143633 (hereinafter Fujii Junichi et al.) in view of Tang Shengxue et al. foreign patent CN106026646 (hereinafter Tang Shengxue et al.) and further in view of Cao Wei et al. foreign patent CN204089686 (hereinafter Cao Wei et al.)


Cao Wei et al. discloses the photovoltaic power generation system according to claim 1, wherein the second port of the first two-way DC/DC converter comprises (fig.6b: a DC-DC converter 624, para. [0093]) at least two sub-ports (fig.6b: 624: DC-DC converter 1, DC-DC converter 2) that are electrically connected to output terminals of at least two second photovoltaic modules (fig.6b: 624: P1, P2), and the at least two sub-ports are in a one-to-one correspondence with the at least two second photovoltaic modules (fig.6b: second photovoltaic cell assembly 622: P1, P2, paras. [0095], [0100]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al. and Tang Shengxue et al. to include “the second port of the first two-way DC/DC converter comprises at least two sub-ports that are electrically connected to output terminals of at least two second photovoltaic modules, and the at least two sub-ports are in a one-to-one correspondence with the at least two second photovoltaic modules” as taught by Cao Wei et al. for the purpose of improving the photovoltaic power generation efficiency (para. [0004] of Cao Wei et al.).
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii Junichi et al. foreign patent JP2017143633 (hereinafter Fujii Junichi et al.) in view of Tang .
Regarding claim 5, Fujii Junichi et al. discloses the photovoltaic power generation system according to claim 1, wherein the photovoltaic power generation system further comprises a maximum power point tracking (MPPT) controller (para. [0028] indicates the DC/DC unit 12 performs MPPT control according to the control signal from the control unit 17), configured to control a current direction (paras. [0030], [0034] indicate current) in the first two-way DC/DC converter and a charge/discharge power of the first two-way DC/DC converter (para. [0029] indicates DC/DC unit 13 charges and discharges the storage battery 41 by the electric power generated by the photovoltaic power generation panel 30).
11.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii Junichi et al. foreign patent JP2017143633 (hereinafter Fujii Junichi et al.) in view of Tang Shengxue et al. foreign patent CN106026646 (hereinafter Tang Shengxue et al.). 
Regarding claim 6, Fujii Junichi et al. discloses a photovoltaic power transmission method (fig.1), the method comprising: 
when an amount of power demanded by a power grid (paras. [0015], [0038] indicate grid) is less than an amount of power generated by at least one first photovoltaic module (30A, para. [0029] indicates when the amount of power generated by the photovoltaic power generation panel 30 exceeds the amount of power supplied to the base station 20, the voltage of the DC bus 11 rises, so that the DC/DC unit 13 charges 
the MPPT controller (para. [0028] indicates the DC/DC unit 12 performs MPPT control according to the control signal from the control unit 17), the at least one first photovoltaic module (30A), a photovoltaic inverter (12A, 16), the first two-way DC/DC converter (13), and at least one first energy storage unit (40), and further comprising at least one second photovoltaic module (30B) or at least one second energy storage unit note: the claim language includes “or” therefore, rejection only requires to have one of limitations), wherein 
the photovoltaic inverter comprises a DC/DC converter (12A) and a direct current-alternating current (DC-AC) inverter (16), wherein an input terminal of the DC/DC converter is electrically connected to an output terminal of the at least one first photovoltaic module (30A), an output terminal of the DC/DC converter (12A) is connected to an input terminal of the DC-AC inverter (16) through a direct current bus (11), and the photovoltaic inverter (12A, 16) is configured to convert a direct current output (para. [0025], line 232 indicates the DC voltage output) by the first photovoltaic module (30A) into an alternating current (para. [0026]) and output the alternating current (50) to the power grid (paras. [0015], [0038] indicate grid); and 
the first two-way DC/DC converter (13) comprises at least three ports, wherein the first port of the at least three ports of the first two-way DC/DC converter (13) is electrically connected to the direct current bus (11), the second port of the at least three ports of the first two-way DC/DC converter (13) is electrically connected to a port of the at least one first energy storage unit (40), the third port of the at least three ports of the first two-way DC/DC converter (13) is electrically connected to an output terminal of the at least one second photovoltaic module (30B) or a port of the at least one second energy storage unit (note: the claim language includes “or” therefore, rejection only requires to have one of limitations), and a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter (13) is configured as a circuit with two-way circulation (para. [0025], lines 236-241 indicate “When the electric power stored in the storage or 
when an amount of power demanded by the power grid equals an amount of power generated by the at least one first photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the third port to the second port; or when an amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the third port to the first port and/or from the second port to the first port (note: the claim language includes “or” therefore, rejection only requires to have one of limitations).
Fujii Junichi et al. fails to disclose when an amount of power demanded by a power grid is less than an amount of power generated by at least one first photovoltaic module, a current direction of a first two-way direct current-direct current (DC/DC) converter to be from a first port to a second port and from a third port to the second port of the first two-way direct DC/DC converter, a third port of the at least three ports of the first two-way 
Tang Shengxue et al. teaches when an amount of power demanded by a power grid is less than an amount of power generated by at least one first photovoltaic module (para. [0023] indicates when the power of DC micro-grid system is sufficient, the photovoltaic cell can supply the excess power to the battery, para. [0026]), a current direction of a first two-way direct current-direct current (DC/DC) converter to be from a first port to a second port and from a third port to the second port of the first two-way direct DC/DC converter (para. [0017] indicates mode 4: the photovoltaic cell PV and the DC bus DC charge the battery BT, para. [0018]), a third port of the at least three ports of the first two-way DC/DC converter (para. [0028] indicates non-isolated three-port DC-DC converter) is electrically connected to an output terminal of the at least one second photovoltaic module (fig.1: photovoltaic cell PV, para. [0054]) or a port of the at least one second energy storage unit (note: the claim language includes “or” therefore, rejection only requires to have one of limitations).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al. to include “when an amount of power demanded by a power grid is less than an amount of power generated by at least one first photovoltaic module, a current direction of a first two-way direct current-direct current (DC/DC) converter to be from a first port to a second port and from a third port to the second port of the first two-way direct DC/DC converter, a third port of the at least three ports of the first two-way DC/DC 
Regarding claim 7, Fujii Junichi et al. discloses the photovoltaic power transmission method according to claim 6, wherein the, when an amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module, configuring, by the MPPT controller (para. [0028] indicates the DC/DC unit 12 performs MPPT control according to the control signal from the control unit 17), the current direction of the first two-way DC/DC converter to be from the third port to the first port (para. [0026] of lines 258-266 indicates the power generated by the solar power generation panel 30 is supplied to the AC power source 50) and/or from the second port to the first port (para. [0029] indicates when the amount of power generated by the photovoltaic power generation panel 30 is smaller than the amount of power supplied to the base station 20, the voltage of the DC bus 11 drops, so that the DC/DC unit 13 discharges the storage battery 41. As a result the electric power stored in the storage battery 41 is supplied to the base station 20), comprises: 
when the amount of power demanded by the power grid is greater than the amount of power generated by the at least one first photovoltaic module, and less than an amount of power generated by the at least one first photovoltaic module and the at least one second photovoltaic module, configuring, by the MPPT controller (para. [0028] indicates the DC/DC unit 12 performs MPPT control according to the control signal from the control or 
when the amount of power demanded by the power grid equals an amount of power generated by the at least one first photovoltaic module and the at least one second photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the third port to the first port (note: the claim language includes “or” therefore, rejection only requires to have one of limitations); or 
when the amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module and the at least one second photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the third port to the first port and from the second port to the first port (note: the claim language includes “or” therefore, rejection only requires to have one of limitations).
Fujii Junichi et al. fails to disclose wherein the, when an amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module, the current direction of the first two-way DC/DC converter to be from the third port to the first port and/or from the second port to the first port, comprises: 
the power grid is greater than the amount of power generated by the at least one first photovoltaic module, and less than an amount of power generated by the at least one first photovoltaic module and the at least one second photovoltaic module, the current direction of the first two-way DC/DC converter to be from the third port to the first port and from the third port to the second port.
Tang Shengxue et al. teaches wherein the, when an amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module (para. [0023] indicates when the power of the DC micro-grid system is insufficient, the battery can supplement the remaining lacking power), the current direction of the first two-way DC/DC converter to be from the third port to the first port and/or from the second port to the first port (para. [0013] indicates mode 2: the photovoltaic cell PV and the battery BT supply power to the DC bus at the same time), comprises: 
when the amount of power demanded by the power grid is greater than the amount of power generated by the at least one first photovoltaic module, and less than an amount of power generated by the at least one first photovoltaic module and the at least one second photovoltaic module (para. [0023] indicates when the power of the DC micro-grid system is sufficient, the photovoltaic cell can supply the excess power to the battery), the current direction of the first two-way DC/DC converter to be from the third port to the first port and from the third port to the second port (para. [0011] indicates mode 1: the photovoltaic cell PV supplies power to the battery BT and the DC bus at the same time).
the power grid is greater than an amount of power generated by the at least one first photovoltaic module, the current direction of the first two-way DC/DC converter to be from the third port to the first port and/or from the second port to the first port, comprises: when the amount of power demanded by the power grid is greater than the amount of power generated by the at least one first photovoltaic module, and less than an amount of power generated by the at least one first photovoltaic module and the at least one second photovoltaic module, the current direction of the first two-way DC/DC converter to be from the third port to the first port and from the third port to the second port” as taught by Tang Shengxue et al. for the purpose of high efficiency, high conversion efficiency and low cost (para. [0007] of Tang Shengxue et al.). 
Regarding claim 8, Fujii Junichi et al. discloses a photovoltaic power transmission method (fig.1), the method comprising: 
when an amount of power demanded by a power grid (paras. [0015], [0038] indicate grid) is less than an amount of power generated by at least one first photovoltaic module (30A, para. [0029] indicates when the amount of power generated by the photovoltaic power generation panel 30 exceeds the amount of power supplied to the base station 20, the voltage of the DC bus 11 rises, so that the DC/DC unit 13 charges the storage battery 41), configuring, by a maximum power point tracking (MPPT) controller (para. [0028] indicates the DC/DC unit 12 performs MPPT control or from the first port to a third port (note: the claim language includes “or” therefore, rejection only requires to have one of limitations) of the first two-way direct DC/DC converter (para. [0025], lines 236-241 indicate “When the electric power stored in the storage battery 41 is supplied to the base station 20, the DC/DC unit 13 converts the DC voltage from the storage battery 41 into the DC voltage of the DC bus 11. When the power generated by the photovoltaic power generation panel 30 is stored in the storage battery 41, the DC/DC unit 13 converts the DC voltage of the DC bus 11 into the DC voltage of the storage battery 41.” Therefore the converter 13 is bidirectional; para. [0029] indicates DC/DC unit 13 charges and discharges the storage battery 41 by the electric power generated by the photovoltaic power generation panel 30), wherein the power grid receives an alternating current from a photovoltaic power generation system (e.g. see fig.1, para. [0021]), the photovoltaic power generation system, comprising: 
the MPPT controller (para. [0028] indicates the DC/DC unit 12 performs MPPT control according to the control signal from the control unit 17), the at least one first photovoltaic module (30A), a photovoltaic inverter (12A, 16), the first two-way DC/DC converter (13), and at least one first energy storage unit (40), and further comprising at least one second photovoltaic module (30B) or at least one second energy storage unit note: the claim language includes “or” therefore, rejection only requires to have one of limitations), wherein 
the photovoltaic inverter comprises a DC/DC converter (12A) and a direct current-alternating current (DC-AC) inverter (16), wherein an input terminal of the DC/DC converter is electrically connected to an output terminal of the at least one first photovoltaic module (30A), an output terminal of the DC/DC converter (12A) is connected to an input terminal of the DC-AC inverter (16) through a direct current bus (11), and the photovoltaic inverter (12A, 16) is configured to convert a direct current output (para. [0025], line 232 indicates the DC voltage output) by the first photovoltaic module (30A) into an alternating current (para. [0026]) and output the alternating current (50) to the power grid (paras. [0015], [0038] indicate grid); and 
the first two-way DC/DC converter (13) comprises at least three ports, wherein the first port of the at least three ports of the first two-way DC/DC converter (13) is electrically connected to the direct current bus (11), the second port of the at least three ports of the first two-way DC/DC converter (13) is electrically connected to a port of the at least one first energy storage unit (40), the third port of the at least three ports of the first two-way DC/DC converter (13) is electrically connected to an output terminal of the at least one second photovoltaic module (30B) or a port of the at least one second energy storage unit (note: the claim language includes “or” therefore, rejection only requires to have one of limitations), and a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter (13) is configured as a circuit with two-way circulation (para. [0025], lines 236-241 indicate “When the electric or 
when an amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the second port to the first port and/or from the third port to the first port (note: the claim language includes “or” therefore, rejection only requires to have one of limitations).
Fujii Junichi et al. fails to disclose the third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, wherein the second port of the first two-way DC/DC converter is electrically connected to the port of the at least one second energy storage unit.
Tang Shengxue et al. teaches the third port of the at least three ports of the first two-way DC/DC converter (para. [0028] indicates non-isolated three-port DC-DC converter) is electrically connected to an output terminal of the at least one second photovoltaic module (fig.1: photovoltaic cell PV, para. [0054]) or a port of the at least one 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Fujii Junichi et al. to include “the third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, wherein the second port of the first two-way DC/DC converter is electrically connected to the port of the at least one second energy storage unit” as taught by Tang Shengxue et al. for the purpose of high efficiency, high conversion efficiency and low cost (para. [0007] of Tang Shengxue et al.). 
Examiner's Note:
12.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in 
13.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
14.	The prior art made of record (see attached PTO-892, B-M, page 2) and not relied upon is considered pertinent to applicant's disclosure.
Narla Pub. No.: US 2019/0135116 discloses battery, AC grid, boost converter and buck-boost converter and inverter configured to receive power from a photovoltaic PV array
CONTACT INFORMATION
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Htet Z. Kyaw/ (02/10/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837